                                                       1       Kelly H. Dove, Esq. (NV Bar No. 10569)
                                                               Jennifer L. McBee, Esq. (NV Bar No. 9110)
                                                       2       SNELL & WILMER L.L.P.
                                                               3883 Howard Hughes Parkway, Suite 1100
                                                       3       Las Vegas, NV 89169
                                                               Telephone: (702) 784-5200
                                                       4       Facsimile: (702) 784-5252
                                                               Email: kdove@swlaw.com
                                                       5              jmcbee@swlaw.com
                                                       6       Attorneys for U.S. Bank National Association
                                                       7
                                                                                        UNITED STATES DISTRICT COURT
                                                       8
                                                                                                  DISTRICT OF NEVADA
                                                       9

                                                      10       U.S. BANK NATIONAL ASSOCIATION,                   Case No. 2:17-cv-01899-RFB-CWH
                                                               AS TRUSTEE FOR CREDIT SUISSE FIRST
                                                      11       BOSTON MORTGAGE SECURITIES
                                                               CORP., CSMC MORTGAGE-BACKED
                                                      12       PASS-THROUGH CERTIFICATES, SERIES                 STIPULATION AND ORDER FOR
             3883 Howard Hughes Parkway, Suite 1100




                                                               2006-7;                                           DISMISSAL WITH PREJUDICE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                    Plaintiffs,
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                               vs.
                               L.L.P.




                                                      15
                                                               SFR INVESTMENTS POOL 1, LLC, a
                                                      16       Nevada limited-liability company;
                                                               SOUTHERN HIGHLANDS COMMUNITY
                                                      17       ASSOCIATION, a Nevada non-profit
                                                               corporation; ALESSI & KOENIG, LLC, a
                                                      18       Nevada limited-liability company;

                                                      19                            Defendants.

                                                      20

                                                      21             Plaintiff U.S. Bank National Association, as Trustee for Credit Suisse First Boston

                                                      22   Mortgage Securities Corp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7’s

                                                      23   (“U.S. Bank”) and Defendant SFR Investments Pool 1, LLC (“SFR”) (collectively, the “Parties”1),

                                                      24   by and through their attorneys of record, hereby stipulate as follows:

                                                      25

                                                      26
                                                           1
                                                      27     On February 1, 2010, Southern Highlands Community Association was dismissed from this
                                                           action with prejudice [ECF No. 88.] Alessi & Koenig, LLC has not yet made an appearance in
                                                      28   this action. As such, U.S. Bank and SFR are the only remaining parties to this action.

                                                           4822-5055-8602
                                                       1            1.      This entire action shall be dismissed with prejudice, including all remaining claims,
                                                       2   counter-claims, and causes of action asserted herein;
                                                       3            2.      The Notice of Lis Pendens recorded against the real property located at 4618 Treto
                                                       4   Avenue, Las Vegas, Nevada 89141, APN 177-31-115-030 on or about July 13, 2017, as Instrument
                                                       5   No. 20170713-0001632, shall be cancelled and expunged of record; and
                                                       6            3.      Each party shall bear their own attorney’s fees and costs.
                                                       7   DATED this 24th day of April 2019.                   DATED this 24th day of April 2019.
                                                       8   KIM GILBERT EBRON                                    SNELL & WILMER L.L.P.
                                                       9
                                                           /s/ Diana S. Ebron (used with permission)            /s/ Jennifer L. McBee
                                                      10   Diana S. Ebron (NV Bar No. 10580)                    Kelly H. Dove (NV Bar No. 10569)
                                                           Jacqueline A. Gilbert (NV Bar No. 10593)             Jennifer L. McBee (NV Bar No. 9110)
                                                      11   Karen L. Hanks (NV Bar No. 9578)                     3883 Howard Hughes Parkway, Suite 1100
                                                           7625 Dean Martin Drive, Suite 110                    Las Vegas, NV 89169
                                                      12   Las Vegas, Nevada 89139-5974                         Telephone: (702) 784-5200
             3883 Howard Hughes Parkway, Suite 1100




                                                           Telephone: (702) 485-3300                            Facsimile: (702) 784-5252
Snell & Wilmer




                                                      13   Facsimile: (702) 485-3301
                    Las Vegas, Nevada 89169




                                                                                                                Attorneys for U.S. Bank National Association
                         LAW OFFICES

                          702.784.5200




                                                      14   Attorney for Defendant SFR Investments
                               L.L.P.




                                                           Pool 1, LLC
                                                      15
                                                                                                          ORDER
                                                      16
                                                                    The Court, having reviewed the stipulation of the parties and good cause appearing
                                                      17
                                                           therefore:
                                                      18
                                                                    IT IS HEREBY ORDERED that the above-captioned and numbered matter is dismissed
                                                      19
                                                           with prejudice;
                                                      20
                                                                    IT IS FURTHER ORDERED that the Notice of Lis Pendens recorded against the real
                                                      21
                                                           property located at 4618 Treto Avenue, Las Vegas, Nevada 89141, APN 177-31-115-030 on or
                                                      22
                                                           about July 13, 2017, as Instrument No. 20170713-0001632, shall be cancelled and expunged of
                                                      23
                                                           record; and
                                                      24
                                                                    IT IS FURTHER ORDERED that each party shall bear its own attorneys’ fees and costs.
                                                      25
                                                                                                          ____________________________________
                                                                                                          ________________________________
                                                      26                                                  UNITED STATES DISTRICT JUDGE
                                                                                                          RICHARD F. BOULWARE, II
                                                      27                                                  UNITED STATES DISTRICT JUDGE
                                                                                                          DATED _____________________________
                                                      28                                                  DATED this 25th day of April, 2019.

                                                           4822-5055-8602
                                                                                                            -2-
                                                       1                                      CERTIFICATE OF SERVICE
                                                       2            I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court

                                                       3   for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system. Participants

                                                       4   in the case who are registered CM/ECF users will be served by the CM/ECF system.

                                                       5            DATED: April 24, 2019
                                                       6

                                                       7                                                   An Employee of Snell & Wilmer L.L.P.

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4822-5055-8602
                                                                                                             -3-
